DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Amendment
	The amendments filed on 11/19/2020 does not put the application in condition for allowance.
	Examiner withdraws all rejections in prior office action due to the amendments.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 and 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang (US Pub No. 2015/0136204) in view of Chen (US Pub No. 2014/0332073) 
Regarding Claim 1, Yang et al. teaches a solar module [Abstract] for mounting on a surface [0111], comprising:
a substrate [120, 101, and 110, Fig. 2, 0056, 0066] including a light permeable base plate [120, Fig. 2, 0066] that has a light entry surface and a light exit surface opposite to said first light entry surface [Fig. 2], and 
a first film [110, Fig. 2, 0066] that is disposed on one of said light entry surface and said light exit surface [Fig. 2]
a light permeable cover plate [130, Fig. 2, 0058] facing said light entry surface [Fig. 2];
a cell layer including a plurality of solar cells [140, Fig. 2, 0058] disposed between said substrate [120, 101, and 110, Fig. 2, 0056] and said light permeable cover plate [130, Fig. 2, 0058] in a spaced apart manner [Fig. 2], a total area of said solar cells being smaller than a total area of said substrate [In figures 2 and 3, it appears the distribution of the solar cells 140 are within the area of the substrate (see 120 in figure 3), so the solar cells must have a smaller area than the substrate];
an encapsulation layer [150, Fig. 2, 0058] disposed between said substrate [120, 101, and 110, Fig. 2, 0056, 0066] and said light permeable cover plate [130, Fig. 2, 0058], and encapsulating said solar cells [Fig. 2]; and
Yang et al. is silent on a first diffusion film that is disposed on one of said light entry surface and said light exit surface for scattering light rays evenly; 
Chen et al. teaches a light diffusion film [15, Fig. 2, 4-5, 0022] between solar cells [12, Fig. 2, 4-5, 0022], and  a substrate [11, Fig. 2, 4-5, 0022] used to generate uniform light [0023], in order to provide improved aesthetics, and reduced cell temperatures [0004-0005]. The diffusion film can also have microstructures [Fig. 4-5, 0024]
Since Yang et al. teaches a solar module for buildings [0004-0007, 0032] and Chen et al. also teaches solar modules for buildings [Abstract], it would have been obvious to one of ordinary skill in the 
Within the combination above, modified Yang teaches a heat insulation space [V, Fig. 2, 0069] disposed between said light permeable base plate [120, Fig. 2, 0066] and said first diffusion film [Chen: 15, Fig. 2, 4-5, 0022]
Furthermore, Yang et al. teaches wherein said first diffusion film scatters the light rays that pass through said cell layer and said encapsulating layer [See rejection above], 
and said light permeable base plate [120, Fig. 2, 0066] allows the light rays to exit therefrom so that images of profiles of said solar cells are blurred when viewed from a light exit side of said light permeable base plate [In specification filed on 7/11/2019, it is stated that light rays are uniformly scattered and the profiles of the solar cells are blurred (page 10, line 1-10), and in page 8 line 10-15, the instant application teaches the microstructures scatter the light rays evenly to blur the profiles of the solar cells; therefore, it is the view of the examiner that the light diffusion film of Chen et al. which provides uniform light and has microstructures would provide the images of profiles of said solar cells to be blurred when viewed from a light exit side of said light permeable base plate]
Regarding Claim 4, within the combination above, modified Yang et al. is teaches wherein said first diffusion film is disposed on said light entry surface of said light permeable base plate [See rejection above], and silent on said heat insulation space being formed between said first diffusion film and said cell layer.
Since Yang et al. teaches a solar module for buildings [0004-0007, 0032] and Chen et al. also teaches solar modules for buildings [Abstract], it would have been obvious to one of ordinary skill in the art before the filing of the invention to apply the light diffusion film of Chen et al. below the substrate of 
Regarding Claim 5, within the combination above, modified Yang et al. teaches wherein said first diffusion film [See rejection above] having a structure surface facing said light permeable base plate [See rejection above], and said structure surface having a plurality of micro structures for scattering light rays [See rejection above]
Claim 2-3, is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang (US Pub No. 2015/0136204) in view of Chen (US Pub No. 2014/0332073) as applied above in addressing claim 1, in further view of Fujioka (US Pub No. 2003/0070706)
Regarding Claim 2, within the combination above, modified Yang et al. is silent on wherein said heat-insulation space has a thickness in range between 0.1 cm and 10 cm.
Fujioka et al. teaches a solar module which comprises a heat-insulation space [10, Fig. 3, 0069] which can be filled with air [0023] used to prevent the intrusion of moisture and dust [0035]. The heat-insulation space has a thickness of 1 mm to 30 mm [0036] overlapping the claimed range of between 0.1 cm and 10 cm.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP §2144.05.
Since modified Yang et al. teaches a heat-insulation space, it would have been obvious to one of ordinary skill in the art before the filing of the invention to modify the heat insulation space thickness of modify Yang et al.  with the thickness shown by Fujioka et al. as it is merely the selection of a known thickness for spacer layers for prevention of moisture and dust in solar modules known in the art and one of ordinary skill would have a reasonable expectation of success in doing so.
KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
Regarding Claim 3, within the combination above, modified Yang et al. is silent on wherein said heat-insulation space is filled with a gaseous substance selected from air, at least one of or a mixture of nitrogen, argon, helium, and neon, and a mixture of nitrogen and oxygen.
Fujioka et al. teaches a solar module which comprises a heat-insulation space [10, Fig. 3, 0069] which can be filled with air [0023] used to prevent the intrusion of moisture and dust [0035]. The heat-insulation space has a thickness of 1 mm to 30 mm [0036].
Since modified Yang et al. teaches a heat-insulation space, it would have been obvious to one of ordinary skill in the art before the filing of the invention to modify the heat insulation space of modified Yang et al. with the air of Fujioka et al. as it is merely the selection of a known spacer layer fluids in the art and one of ordinary skill would have a reasonable expectation of success in doing so.
The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-5 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y SUN whose telephone number is (571)270-0557.  The examiner can normally be reached on 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 571-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL Y SUN/               Primary Examiner, Art Unit 1726